Title: From George Washington Adams to Louisa Catherine Johnson Adams, 20 June 1825
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					My dear Mother.
					Boston 20th. June 1825.
				
				Let me express to you my gratitude for your last note on reading which I had a foretaste of the suffering I should have undergone had the dreadful rumour you mentioned preceded it. I most heartily thank God that my Father was saved to you, to his children, to his country. The idea of his loss is too terrible to think of and at the time when your note arrived; not having recovered a calm tone of mind, and still under the excitement of the great festival which had taken place here the day before it was with the deepest emotion I felt that your note had spared me from the most cruel fears. I thought it prudent to mention it to nobody at Quincy but Cousin Louisa, requesting of her should any thing of the kind be said to tell all that my Father was not injured but not otherwise to speak of it. Grandfather is very well: delighted with Governor Barbour, and full of the spirit of seventy five. Miss Pleasonton is here but she is not quite yet accustomed to our people and appears to me not very much pleased with Boston. She talks rapturously of New York and likes the journey very well. I asked her if she had seen Mr Allston, to which she answered no, but she had heard of his works! This however it will not do to tell though I cannot help writing it to you. Do you wish to have that piece of silk sent on or will it better stay till you come? Delusive hope. Governour Barbour thinks it will be difficult for Father to come and it is vain to expect you. The family here are pretty well Charles is fat and flourishing tout comme votre fils ainé
				
					George Washington Adams
				
				
			